Citation Nr: 1500592	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  12-09 793	)	DATE
	)
	)


THE ISSUE

Whether a March 11, 2009, decision of the Board of Veterans' Appeals (Board) that denied entitlement to an effective date prior to April 18, 2005, for the award of service connection for posttraumatic stress disorder (PTSD), should be revised or reversed on the grounds of clear and unmistakable error (CUE).


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1970 to June 1972, including service in the Republic of Vietnam.  

This matter is before the Board of Veterans' Appeals (Board) as an original action on the motion of the Veteran in which he alleges CUE in a March 11, 2009, Board decision that denied entitlement to an effective date prior to April 18, 2005, for the award of service connection for PTSD.

FINDINGS OF FACT

1.  In a March 11, 2009, decision, the Board denied the Veteran's claim of entitlement to an effective date prior to April 18, 2005, for the award of service connection for PTSD.

2.  The correct facts, as they were known at the time of the March 11, 2009, decision, were before the Board and the statutory or regulatory provisions extant at the time were correctly applied.


CONCLUSION OF LAW

The March 11, 2009, Board decision denying entitlement to an effective date prior to April 18, 2005, for the award of service connection for PTSD was not clearly and unmistakably erroneous.  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. §§ 20.1400, 20.1403 (2014).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist are not applicable to CUE claims.  Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc); Hines v. Principi, 18 Vet. App. 227, 235 (2004).  

A brief summary of the procedural history of the claim is necessary.  The Veteran first filed a claim for service connection for "Vietnam Stress Syndrome" in February 1983.  The RO denied the claim in June 1983, the Veteran timely appealed, and the Board denied the claim in January 1989 (recharacterized as entitlement to service connection for PTSD.)  The Veteran requested the claim be reopened in January 1999.  In a June 2002 decision, the Boards reopened the claim and subsequently denied it in an April 2004 decision.

On April 18, 2005, the Veteran requested the claim be reopened.  In a rating decision dated April 2006, the RO granted service connection for PTSD, assigning an initial 50 percent disability rating effective April 18, 2005.  The Veteran filed a notice of disagreement (NOD) with the initial rating and its effective date, and in an April 2007 rating decision the RO granted a 100 percent disability rating, effective April 18, 2005.  The Veteran appealed the effective date of the rating, contending that February 9, 1983, the date he first filed a claim for service connection, should be the effective date.  

In a March 11, 2009, decision, the Board denied entitlement to an effective date prior to April 18, 2005, for the award of service connection for PTSD.  The Veteran alleges CUE in the Board's March 11, 2009, decision.  

By way of background, very few of the Veteran's service personnel records are available or associated with the claims file, and this has been the case since 1983.  On June 3, 2005, the Veteran submitted a copy of an official service personnel record he had been able to obtain.  Namely, a personnel record dated March 29, 1971, that states that the Veteran was posted in February 1971 at "Phu Bai Combat Base, RVN...in an area designated as authorizing entitlement to special pay for duty subject to hostile fire."  This record (hereinafter, "the Personnel Record") had not previously been associated with the claims file.  

The Veteran argues that the Personnel Record existed at the time of the June 1983 denial of his claim (and every subsequent denial) but it was not associated with the claims file until 2005.  Thus, he contends that, under 38 C.F.R. § 3.156(c), he is entitled to an earlier effective date of February 9, 1983.  In support, he notes that the April 2006 decision, citing that service record, granted service connection; he contends that his stressors were as verifiable at the time of the 1983 denial as they were in 2006.  

Under 38 U.S.C.A. § 7111, a prior Board decision may be reversed or revised on the grounds of CUE.  Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Board's Rules of Practice at 38 C.F.R. §§ 20.1400-1411.  The motion alleging CUE in a prior Board decision must set forth clearly and specifically the alleged CUE, or errors of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been different but for the alleged error.  38 C.F.R. § 20.1404(b).  As a threshold matter, the Board finds that the arguments advanced by the Veteran allege CUE with the requisite specificity.  Id.

The determination of whether a prior Board decision was based on CUE must be based on the record and the law that existed when that decision was made.  38 C.F.R. § 20.1403(b)(1).  CUE is a very specific and rare kind of error.  It is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403(a); Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

The Veteran does not contend that the correct facts, as they were known at the time, were not before the Board at the time of the March 11, 2009 decision.  Rather, he argues that a regulatory provision extant at the time, namely 38 C.F.R. § 3.156(c), was incorrectly applied.  At the time of the March 11, 2009, Board decision, the laws and regulations governing the assignment of the effective date of service connection were essentially the same as now.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.400, 3.156(c) (2008).  Under 38 C.F.R. § 3.156(c)(3), an earlier effective date is only available when "[a]n award [is] made based all or in part on the" a newly-associated relevant service department record that existed at the time of the prior denial.  Thus, in order to grant the Veteran an earlier effective date for PTSD under 38 C.F.R. § 3.156(c)(3), the award of service connection for PTSD must have been made "based all or in part on" the Personnel Record.

In his briefs, the Veteran contends essentially that the prior denials of service connection for PTSD turned on a finding that he did not have a verified stressor.  He argues that the April 2006 grant of service connection was based on the receipt of the Personnel Record, which showed combat service, and thus, under 38 C.F.R. § 3.156(c), an earlier effective date was warranted. 

To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal that, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE.  38 C.F.R. § 20.1403(c) (emphasis added); Bustos v. West, 179 F.3d 1378, 1380-81 (Fed. Cir.) (expressly holding that in order to prove the existence of CUE, a claimant must show that an error occurred that was outcome-determinative, that is, an error that would manifestly have changed the outcome of the prior decision).

In the March 11, 2009, decision, the Board weighed the evidence and concluded that the 2006 award of service connection for PTSD was not based all or in part on the Personnel Record.  The Veteran contends that 38 C.F.R. § 3.156(c) was misapplied, and that if this error had not been made, the outcome would have manifestly changed because an earlier effective date would have been granted.

In the March 11, 2009, decision, the Board concluded, "It is clear that the fact which substantiated the [Veteran's] claim in April 2006 was not that a stressor had been verified, but that he had PTSD."  (March 11, 2009 decision, at 8.)  Both a stressor and a diagnosis of PTSD are required to grant service connection for PTSD.  38 C.F.R. § 3.304(f).  The Board accurately noted that "at the time of the April 2004 Board decision, there was evidence of a confirmed stressor-incoming attacks at the base where the Veteran was stationed" in the form of a May 2, 2001, letter from the Joint Services Records Research Center.  Thus, the stressor element was not first established by the Personnel Record.

More importantly, in April 2004, "[T]he Board made a specific determination that the basis for the denial was the fact that the preponderance of the evidence was against a finding that the Veteran had post traumatic stress disorder.  It added, 'In so finding, the Board notes that it does not reach the question of whether the [V]eteran's alleged stressors have been corroborated.  Rather, the [V]eteran does not have [post traumatic stress disorder].'"  (March 11, 2009 decision, at 8, citing to the April 2004 decision.)  

Thus, the Board found that 1) the April 2006 grant of service connection was not "based all" on the Personnel Record because it did not establish the diagnosis of PTSD upon which the grant was based and 2) the grant was not based "in part" on the Personnel Record because a stressor had already been established as early as May 2001.

Examples of situations that are not CUE include a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; the Secretary's failure to fulfill the duty to assist; and disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  CUE does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e).  

Here, in order to find CUE, it must have been undebatable that the grant of service connection of PTSD was based all or in part on the Personnel Record.  As confirmation of a stressor existed prior to the April 2004 Board denial, and that denial turned on the element of whether the Veteran had a diagnosis of PTSD, the Board cannot find an outcome-determinative error in the application of 38 C.F.R. § 3.156(c) in the March 11, 2009, decision.  The Veteran's argument rests on a disagreement as to how the facts were weighed or evaluated.  Therefore, CUE is not shown.  38 C.F.R. § 20.1403(d).

In light of the foregoing, the Board finds that the Veteran has not established that any of the correct facts, as they were known at the time, were not before the Board on March 11, 2009, and has not shown that, but for incorrect application of statutory or regulatory provisions, the outcome of the claim would have been manifestly different.  Accordingly, the Board concludes that there was no CUE in the March 11, 2009, Board decision denying entitlement to an effective date prior to April 18, 2005, for the award of service connection for PTSD.

As a final point, the Board observes that, to date, the Veteran has not challenged the Board's January 1989 or April 2004 decisions on the basis that those decisions were the product of CUE.  As such, the Board is bound by the preclusive effect of those determinations.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.


ORDER

The Veteran's motion to revise or reverse the March 11, 2009, Board decision that denied his claim of entitlement to an effective date prior to April 18, 2005, for the award of service connection for PTSD is denied




                       ____________________________________________
	STEVEN D. REISS
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



